Citation Nr: 1010368	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  04-43 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder, to include on a secondary basis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder, to include on a secondary basis.

3.  Entitlement to a disability rating greater than 20 
percent for service-connected right knee anterior cruciate 
ligament deficiency.

4.  Entitlement to an effective date earlier than December 
18, 2002, for the award of a 20 percent disability rating for 
right knee anterior cruciate ligament deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and April 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In the September 2003 rating decision, the RO declined to 
reopen a claim for service connection for headaches, 
dizziness, fatigue, depression, joint pain, low back pain, 
hip pain, muscle twitches, numbness of the arms, legs, feet 
and hands, and decreased sensation on parts of skin, claimed 
as residuals of vaccinations or due to undiagnosed illness or 
Gulf War Syndrome; and denied the claim for an increased 
rating for right knee anterior cruciate ligament deficiency.

In the April 2007 rating decision, the RO increased the 
rating assigned for right knee anterior cruciate ligament 
deficiency from 10 percent to 20 percent, effective December 
18, 2002.  Despite the increased rating granted by the RO, 
the Veteran's appeal concerning this disability remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The Veteran filed a notice of disagreement concerning the 
effective date assigned for the 20 percent disability rating.

In March 2007 and March 2009, the Veteran presented testimony 
before a Decision Review Officer via telephone conference 
(due to his incarceration).  Transcripts of both hearings are 
of record.

In May 2008, the Board separated the issues of whether new 
and material evidence had been submitted to reopen claims for 
service connection for disorders of the low back and right 
hip from the issue styled as service connection for 
headaches, dizziness, fatigue, depression, joint pain, low 
back pain, hip pain, muscle twitches, numbness of the arms, 
legs, feet and hands, and decreased sensation on parts of 
skin, which had been denied by the RO in the September 2003 
rating decision.  It remanded the claims for service 
connection listed in the title page for additional 
development and to address due process concerns.  

The Board notes that in a January 2008 rating decision, while 
the Veteran's claim to reopen a low back disorder was on 
appeal before the Board, the RO denied a claim for service 
connection for a low back condition on a secondary basis.  
The Veteran was informed of this decision by letter dated 
February 8, 2008, and he submitted a notice of disagreement.  
The RO noted, however, on the document entitled "Notice of 
Disagreement," that it was not accepted as a notice of 
disagreement because the claim was part of the Board's May 
2008 Remand.  

Courts have clarified that a new theory of establishing 
entitlement to a benefit for the same disability constitutes 
the same claim and does not establish the existence of a 
separate claim or an incompletely adjudicated claim.  See 
Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson 
v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 
20 Vet. App. 307, 312-13 (2006).  In light of the foregoing, 
the RO's actions concerning the January 2008 rating decision 
were correct.  As such, the Board has restyled the issue on 
appeal as reflected on the title page.  The claim to reopen 
regarding a right hip disability has also been restyled, 
given communication filed by the Veteran after the Board's 
May 2008 Remand that indicates he is seeking service 
connection for a right hip disorder on a secondary basis in 
addition to on a direct basis.  

The issue of entitlement to a left knee disability as 
secondary to the Veteran's service-connected right knee 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) and 
was not considered by the Board in its May 2008 decision.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  The Board 
is also re-referring the issues of service connection for 
heartburn, hearing loss, and fibromyalgia, all of which were 
referred in its May 2008 decision, as no action has been 
taken on these issues.  

The reopened claims for service connection for a low back 
disorder and a right hip disorder, the claim for entitlement 
to an increased rating for service-connected right knee 
anterior cruciate ligament deficiency, and the claim for 
entitlement to an effective date earlier than December 18, 
2002 for the award of a 20 percent disability rating for 
right knee anterior cruciate ligament deficiency, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 1991 rating decision denied the 
claim for service connection for a low back disorder on the 
basis that there was no evidence of a back injury or disease 
during service; the claim for service connection for a right 
hip disorder was denied on the basis that the Veteran's right 
hip was normal on VA examination despite being treated for 
pain during service.  

2.  Additional evidence received since November 1991 on the 
issue of service connection for disorders of the low back and 
right hip is new and material as it includes evidence related 
to unestablished facts necessary to substantiate the claims.




CONCLUSIONS OF LAW

1.  The November 1991 rating decision that denied entitlement 
to service connection for disorders of the low back and right 
hip is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.129(b), 19.192 (1991).  

2.  New and material evidence has been submitted to reopen 
the claims for entitlement to service connection for 
disorders of the low back and right hip.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for 
disorders of the low back and right hip.  In September 2003, 
the RO declined to reopen the claims and has continued the 
denials issued in a previous final decision.  The Board has 
an obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

The RO previously denied the Veteran's claim for service 
connection for a low back disorder on the basis that there 
was no evidence of a back injury or disease during service; 
the claim for service connection for a right hip disorder was 
denied on the basis that his right hip was normal on VA 
examination despite being treated for pain during service.  
See November 1991 rating decision.  The Veteran was informed 
of this decision by letter dated December 9, 1991.  He 
subsequently submitted a timely notice of disagreement and 
the RO then issued a Statement of the Case, but he did not 
appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
19.129(b) (1991) (a substantive appeal shall be filed within 
60 days from the date of mailing of the Statement of the 
Case, or within the remainder of the one-year period from the 
date of mailing of the notification of the initial review and 
determination being appealed, whichever is later).  An 
unappealed determination of the agency of original 
jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2009).

The Veteran filed a claim to reopen that was received in 
December 2002, and this appeal ensues from the September 2003 
rating decision that declined to reopen the claims and 
continued the denial of service connection for disorders of 
the low back and right hip.  The Board notes that both issues 
were subsequently reopened in a July 2009 Supplemental 
Statement of the Case, which denied both claims on the 
merits.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  If the claimant can 
thereafter present new and material evidence, however, the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2009).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (2009).  In cases of 
aggravation of a Veteran's nonservice-connected disability by 
a service-connected disability, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2009).

Evidence before the RO in November 1991 consisted of the 
Veteran's service treatment records, which reveal that he was 
seen in September 1990 with complaint of lower back pain for 
one week.  The examiner noted that the Veteran was negative 
for trauma, dysuria and bloody urine or stool and that he had 
full range of motion with pain but no radiating pain.  The 
assessment made was lower back pain, muscular pain.  In 
November 1990, the Veteran was seen with complaint of pain in 
his right hip due to an injury the month prior.  Objective 
evidence revealed findings mostly related to the Veteran's 
right knee, but also pain in the hip and lower back.  In 
pertinent part, the assessment made was pain in the right 
hip.  The following month, the Veteran reported two falls 
onto his right knee since October 1990; no reference to 
either his lower back or right hip was made at that time.  He 
was noted to have learned gait in March 1991 and was sent to 
physical therapy for gait training.  In August 1991, the 
Veteran opted against having a separation medical examination 
at the time of his discharge.

The evidence before the RO in November 1991 also included an 
October 1991 VA examination report, which showed that the 
Veteran reported pain in his right hip and lower back.  X-ray 
of his lumbosacral spine was normal, as was an x-ray of his 
right hip.  The Veteran reported a past history of low back 
pain and falling down due to his right knee giving way, which 
caused a possible right ankle fracture.  He also reported 
that after a November 1990 fall, he had pain in his right 
hip, which had subsequently resolved.  The Veteran could not 
relate lower back pain to any specific injury and denied any 
radiating pain.  On physical examination, the Veteran 
exhibited full and nonpainful range of motion of the right 
hip and there was some mild lower lumbar spine tenderness, 
but no paraspinous muscle spasm.  After reviewing the x-rays, 
the examiner reported that the impression was low back 
strain, no incident to which to relate this chronic 
condition, and right hip injury with normal clinical and 
radiographic examination.  

Evidence added to the record since the RO's 1991 decision 
includes both VA and private treatment records (from Doctors 
Memorial Hospital, Orthopedic Rehab Specialty Clinics, and 
State of Florida Department of Corrections), which document 
complaints of non-specific joint, back and right hip pain and 
which indicate that the Veteran has been assessed with 
thoracolumbar sprain/strain.  A July 1999 record from the VA 
Medical Center in Gainesville reveals that the Veteran 
reported a history of chronic knee pain and, as a result, an 
abnormal gait, which has resulted in hip and low back pain, 
all of which had developed over the years because of the 
gait.  The Veteran was assessed with internal knee 
derangement, old, and hip and low back pain secondary to 
number one.

These records are new, as they were not of record when the RO 
issued its November 1991 rating decision.  They are also 
material, as they raise a reasonable possibility of 
substantiating the claims.  Having found that new and 
material evidence has been presented, the claims for 
entitlement to service connection for disorders of the low 
back and right hip, to include on a secondary basis, are 
reopened for review on the merits.  For the reasons discussed 
below, additional development of the evidence is needed to 
decide the reopened claims.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted regarding these two claims has been 
resolved in the Veteran's favor, any error in notice required 
by Kent is harmless error and analysis of whether VA has 
satisfied its other duties to notify and assist is not in 
order.


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disorder, to include on a 
secondary basis, is reopened, and to this extent only the 
appeal is granted.

New and material evidence having been received, the claim of 
service connection for a right hip disorder, to include on a 
secondary basis, is reopened, and to this extent only the 
appeal is granted.


REMAND

Unfortunately, another remand is required in this case 
concerning the reopened claims for service connection as well 
as the claims for an increased rating and an earlier 
effective date.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2009), are met.   

Review of the claims file reveals that in April 2008, just 
prior to the Board's previous decision, the RO requested 
records from the Social Security Administration.  This 
request was not of record at the time of the Board's May 2008 
decision.  It is unclear from review of the claims folder 
whether the Veteran is in receipt from benefits from the 
Social Security Administration, as neither he nor his 
representative have made any indication that he is, and it is 
also unclear for what disability(ies) he may be in receipt of 
such benefits.  What is clear, however, is that the RO never 
received any response from the Social Security 
Administration.

The medical and legal documents pertaining to this 
application have not been associated with the claims folder.  
The possibility that Social Security Administration records 
could contain evidence relevant to the claims cannot be 
foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); see also Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  The 
reopened claims for service connection, the claim for an 
increased rating for service-connected right knee anterior 
cruciate ligament deficiency, and the claim for entitlement 
to an effective date earlier than December 18, 2002, for the 
award of a 20 percent disability rating for right knee 
anterior cruciate ligament deficiency, therefore, must be 
remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) 
(2009).

The Board previously remanded the Veteran's claim for an 
increased rating for service-connected right knee anterior 
cruciate ligament deficiency in order for the RO to schedule 
him for an appropriate examination.  In instructing the RO to 
make arrangements to afford the Veteran an examination, the 
Board specifically informed the RO that the United States 
Court of Appeals for Veterans Claims (Court) had held that VA 
must tailor its assistance to the peculiar circumstances of 
obtaining examination of an incarcerated claimant.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).  The Board stipulated that the 
Court had indicated that alternative means to obtain 
examination of an incarcerated claimant include: (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets; or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims file reveals that the RO complied with 
the Board's remand instructions by contacting the 
correctional facility in which the Veteran was incarcerated 
and speaking to a health information specialist, who informed 
the RO that the facility did not do VA examinations, and that 
the Veteran had already told them that he would refuse to be 
seen by any of the medical staff at the correctional 
facility.  See April 2009 Report Of Contact (VA Form 119).  
No other actions were taken, however, and the Board finds 
that although this action by the RO satisfies the second of 
the Court's listed alternative means for obtaining an 
examination of an incarcerated claimant, complete compliance 
was not attempted or accomplished in regard to an examination 
of the Veteran's right knee.  As such, another remand is 
necessary.  The Board notes that this was the only remand 
instruction not complied with.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The medical evidence of record indicates that the Veteran was 
seen on January 31, 2000 by Orthopedic Rehab Specialty 
Clinics, after being involved in a January 22, 2000, motor 
vehicle accident.  At that time, he did not report any in-
service problems with his back, but did report on-the-job 
slip and falls involving his thoracic and lumbar spine in May 
1996 and December 1996, as well as a September 1997 motor 
vehicle accident involving his thoracic and lumbar spine.  
The clinical impression in January 2000 was thoracic and 
lumbar sprain/strain.  After treatment at Orthopedic Rehab 
Specialty Clinics was completed in July 2000, the Veteran was 
consistently assessed by the State of Florida Department of 
Corrections with lumbar pain.  The Board also notes that a 
March 1997 X-ray report reveals that the Veteran's lumbar 
vertebral bodies were normal in height, alignment and bony 
density, that there were no pars defects or apophyseal joint 
abnormalities, that disc spaces were preserved, and that 
there was spinal bifida occulta at S1.  While he was 
incarcerated, the Veteran sought treatment for back pain in 
November 2001 and January 2002; on both occasions, he 
reported five back injuries between 1996 and 2000, which the 
Board notes allegedly occurred after service.

In light of the foregoing, the Board finds that a medical 
examination is necessary for the purpose of determining 
whether the Veteran has a current low back disorder and, if 
so, to obtain an opinion as to the etiology of any current 
diagnosed low back disorder.  This is especially important 
given the fact that the RO tried unsuccessfully to schedule 
the Veteran for a VA examination in October 2007, during his 
incarceration, concerning his claim for a low back disorder 
as secondary to his service-connected right knee disability.  

At this juncture, the Board notes that it appears the Veteran 
is no longer incarcerated, as his scheduled release date was 
set for December 2009 and the Veterans Appeals Contact and 
Locator System (VACOLS) lists his address as one other than 
that of the correctional facility in which he was 
incarcerated during his appeal.  If he has not been released, 
however, the RO must again make efforts to schedule him for 
appropriate examinations of his right knee and low back with 
the tailored assistance outlined in Bolton.  

On remand, the RO/AMC should also make efforts to obtain 
records related to the Veteran's claim for workers' 
compensation, as he indicated he had filed a claim for 
workers' compensation when he reported the May 1996 and 
December 1996 slip and fall incidents involving his thoracic 
and lumbar spine.  See January 31, 2000, record from 
Orthopedic Rehab Specialty Clinics.  Any recent VA treatment 
records should also be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the 
Veteran's treatment records related to 
his right knee, right hip and/or lower 
back from the Gainesville, Florida, VA 
Medical Center, dated since September 
2008.  

2.  The RO/AMC shall, once again, 
request all medical and legal documents 
pertaining to any application(s) for 
Social Security Administration 
disability benefits made by the Veteran.  
If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

3.  The RO/AMC shall make efforts to 
obtain any records related to the 
Veteran's reported claims for workers' 
compensation related to the slip and 
falls in May 1996 and December 1996.  

4.  The RO/AMC shall make arrangements 
to afford the Veteran a VA examination 
of his right knee.  If the Veteran 
remains incarcerated, the Board again 
notes that VA must tailor its assistance 
to the peculiar circumstances of 
obtaining examination of an incarcerated 
claimant.  See Bolton, 8 Vet. App. at 
185.  Alternative means to obtain 
examination of an incarcerated claimant 
include: (1) attempting to arrange 
transportation of the claimant to a VA 
facility for examination; (2) contacting 
the correctional facility and having 
their personnel conduct an examination 
according to VA examination worksheets; 
or (3) sending a VA examiner to the 
correctional facility to conduct the 
examination.

The claims file, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be 
performed.  

The examiner should identify all 
residuals attributable to the Veteran's 
service-connected right knee anterior 
cruciate ligament deficiency.

The examiner should report the range of 
motion measurements for the right knee, 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right knee 
is used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should state whether there 
is any evidence of recurrent subluxation 
or lateral instability of the right 
knee, and if so, to what extent.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and 
activities of daily life.  A complete 
rationale for any opinion expressed 
shall be provided.

5.  The RO/AMC shall make arrangements 
to afford the Veteran a VA examination 
of his low back.  If the Veteran remains 
incarcerated, the RO/AMC is again 
advised of the assistance it must render 
as outlined in Bolton.

The claims file, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be 
performed.  A thorough history should be 
obtained from the Veteran.

The examiner should identify all 
disorders of the low back/lumbar spine.  
If no such disability exists, the 
examiner should so state.

The examiner must provide an opinion as 
to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that any current low back 
disorder had its onset during active 
service or is related to any in-service 
disease, event, or injury.  

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
service-connected right knee anterior 
cruciate ligament deficiency either (a) 
caused or (b) aggravated (permanently 
worsened) any current low back disorder.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any 
opinions expressed must be accompanied 
by a complete rationale.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

7.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


